On petition for a rehearing.
Biddle, J.
— In their petition for a rehearing, the appellants desire us to decide the question of the admissibility of a foreign will as evidence, before it had been admitted to probate in some court of competent jurisdiction in this *77State, and made matter of record; In the motion for a new trial, the admission of the will as evidence was not ■ made a cause for a new trial; the question, therefore, which counsel desire us to decide, is not presented by the record.
From a defect in the transcript of the record, we were unable to reach the merits of the questions presented by the motion for a new trial. For this reason the appellants urge us to grant them a rehearing, that they may obtain a writ of certiorari, and have the transcript perfected, arid they file an affidavit as ground for a certiorari, and also an affidavit excusing their delay in not applying for the writ before the case was decided. The affiant, the principal attorney for the appellants in the case, states; “ That from an examination of the record in this case, in August last, he, for the first time, came to the conclusion that a writ of certiorari was necessary to complete the record in this ease, and determined to apply for said writ at the next November term of this court; that he attended said term of this court for that purpose, but a press of business, and the missing of a train of cars, prevented him from reaching this court until after the call of the docket had been commenced on Wednesday morning of the first week of said term ; that he then believed said court would be in session upon the following (Thursday) morning, and that there would then be an opportunity to make the motion for said writ; that, in the afternoon of said Wednesday, the affiant visited the library of the Supreme Court, for the purpose of preparing the papers necessary for the application of said writ, and there learned to his surprise that said court had adjourned immediately or soon after the call of the docket had been finished, and that the judges had left for their several homes, which information the affiant believed and relied upon'; that an urgent press of business in the circuit courts of this State, in *78which affiant practises, required him to leave the city of Indianapolis before the judges of this court returned, and such business, together with the belief, as hereinafter stated, that an application for said writ at the May term, 1880, of this couyt would be in time, prevented affiant from returning to this court to apply for said writ at said November term; that from affiant’s knowledge of the length of time cases are usually pending in this court, and from his information as to the state of the docket of this court at the then November term, affiant confidently believed that this case would not be decided before next Summer or Pall, and that an application for the writ at the May term, 1880, would be in time. Affiant further states that since his return from this court in November last, he has been continually engaged in attending the sessions of the circuit courts in which he practises, and that he has had no time to make this application until now'.”.
The trauseript in this case was filed in this court January 19th, 1878 ; the appellants’ brief was filed March 12th, 1878; the cause was submitted May 29th, 1878; and the case decided December 11th, 1879. It will thus be seen that the appellants had almost two years to perfect the transcript of the record, after it was filed in this court, and before the case was decided. The affidavit shows that counsel for appellants had actual knowledge of the defect in the transcript, in August before the case was decided — a period of four months. After this knowledge, it was not necessary to wait until the November term ensuing to apply for a writ of certiorari. A motion for the writ could have been made in this court, upon any week day in the year, by filing it in writing with the clerk, and, if so made, would have been acted upon at once, if the judges were at the capítol; if not, immediately after their return; and the presence of the counsel at the time would not have b necessary. This has long been the settled practice.
*79We can not hold the diligence shown as sufficient to excuse the appellants for the delay. It was their duty to see that the transcript was properly made out before it was filed in'this court, and especially their duty to have it corrected at once, when the fact of its defect was actually brought to their knowledge. And we believe there is no instance where this court ever granted a rehearing for the purpose of correcting a transcript, and the practice is settled that we can not grant a rehearing for that purpose. The appellee is not responsible for the delay of the appellant, and should not be made to suffer therefrom. This question was fully examined in the case of The State, ex rel., v. The Terre Haute and Indianapolis R. R. Co., 64 Ind. 297, wherein the importance of the case, the large amount involved, and the public interests concerned pressed heavily upon us ; yet it was not thought proper to depart from a practice so long and well settled. A contrary or an uncertain practice, in such cases, would beget delays and unnecessary controversies, which would greatly embarrass the administration of justice. That we can not reach the merits of a case is always a matter of regret to us, but a rule of practice becomes the fence of justice, and we can not break it down without unsettling the security of legal rights. Such rules are as indispensable to the administration of law as land-marks are to establish the boundaries of land. Indeed, they are part of the law itself; they must not be disturbed.
The petition for a rehearing is overruled.